800 F.2d 904
TRW, INC., and TRW Datacom International, Inc., Plaintiffs-Appellees,v.SAIT ELECTRONICS, S.A., Defendant-Appellant.
No. 84-6633.
United States Court of Appeals,Ninth Circuit.
Sept. 24, 1986.

Anne H. Egerton, Jeffrey Weinberger, Los Angeles, Cal., for plaintiffs-appellees.
Macklin Fleming, D.W. Hunt, Los Angeles, Cal., for defendant-appellant.
Appeal from the United States District Court for the Central District of California;  Consuelo Marshall, Judge.
Before ANDERSON, FARRIS and NELSON, Circuit Judges.

ORDER

1
This panel, after much deliberation, has concluded that principles of comity dictate that we withdraw submission of this case for decision pending a final decision of the Belgian courts in litigation pending therein between the same parties and involving issues of crucial importance to this case.


2
Unless it will violate some positive rule of law, or canon of professional or judicial ethics, the parties hereto, through counsel, shall jointly advise the Belgian Court of the entry of this deferral order and of the contents thereof.


3
This deferral shall be for a reasonable period of time, not to exceed 150 days.  Within this deferral period and upon the conclusion thereof, counsel for the parties shall promptly and jointly advise this court of any events that may affect the continuation of this deferral.


4
If, and when, the Belgian court renders a final decision in its pending litigation, the parties shall promptly forward certified, translated copies of that decision to this court for distribution to the panel.


5
Whether or not further briefing or oral argument will be entertained will be determined in a later order of this court.